Title: To Thomas Jefferson from Gurdon S. Mumford, 6 October 1807
From: Mumford, Gurdon S.
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Newyork 6 Octob 1807
                        
                        I have just received the inclosed from Bordeaux & presuming it may be interesting for you to see it, I take
                            the liberty to forward it. & remain with great Respect 
                  Your most Obed huml Srt.
                        
                            Gurdon S Mumford
                            
                        
                    